Citation Nr: 0914482	
Decision Date: 04/17/09    Archive Date: 04/24/09	

DOCKET NO.  07-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to open 
a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, to 
include depression and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the VARO in Lincoln, Nebraska, that confirmed and continued a 
previous denial of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include depression 
and generalized anxiety disorder.  


FINDINGS OF FACT

1.  The Veteran's request to reopen a claim for service 
connection for depression and generalized anxiety disorder 
was denied in an October 2003 Board decision.  That decision 
is final.  

2.  Received in January 2006 was the Veteran's application to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder.  

3.  The evidence received since the October 2003 Board 
decision is not cumulative of previously considered evidence, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a chronic 
acquired psychiatric disorder.  





CONCLUSIONS OF LAW

1.  The October 2003 Board decision denying service 
connection for a chronic acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2008).  

2.  The evidence added to the record since the October 2003 
Board decision is new and material, and the claim for 
entitlement to service connection for a chronic acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies to the instant claim.  

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address the VCAA and its duties to 
notify and assist in this matter at the present time.  The 
claim is further addressed in the remand appended to the 
decision below.  

Factual Background, Legal Criteria, and Analysis

The Veteran and his representative essentially maintain that 
he has a chronic acquired psychiatric disorder attributable 
to his military service.  The case was most recently before 
the Board in October 2003 at which time it was determined 
that 

evidence added to the record since a June 2000 Board decision 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  Reference was made to 
an October 2000 opinion from a VA physician associating the 
Veteran's depression and generalized anxiety disorder with 
his military service.  However, it was found this opinion was 
based upon the Veteran's report of medical history, and not 
upon review of the objective, documented clinical history.  
The Veteran did not timely appeal the denial and the decision 
therefore became final.  See 38 U.S.C.A. § 7104.  

In January 2006, the Veteran filed to reopen his claim.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is present or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening a claim is 
that evidence added to the record since the last disposition 
in which the claim was finally disallowed.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise been associated to the claims file since the 2003 
Board decision.  In that decision, the Board found that 
sufficiently new and material evidence had been submitted 
since the June 2000 Board decision so as to meet the 
requirements to reopen a claim of service connection for a 
psychiatric disorder.  However, the Board then reviewed the 
additional medical evidence, including an October 2000 
medical opinion from a VA physician, and found that an 
acquired psychiatric disorder, to include depression and 
generalized anxiety disorder, was not incurred in or 
aggravated by the Veteran's active military service.  

Since receipt of the opened claim in early 2006, the evidence 
of record includes VA medical records and statements from the 
Veteran.  The Board is aware that in determining what 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  

The Board finds that the additional evidence is new, in that 
it was not part of the record before the Board issued its 
final 2003 decision.  The evidence is new and material to the 
issue at hand, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  That evidence includes a 
February 2006 VA outpatient note from a staff psychiatrist 
indicating that the Veteran reported that "he was given a 
diagnosis of anxiety disorder while in the military and that 
his psychiatric symptoms began back then.  This seems to be a 
reasonable possibility."  The Board finds this to be 
sufficiently new and material evidence.  Accordingly, new and 
material evidence having been submitted, the claim for 
entitlement to service connection for a chronic acquired 
psychiatric disorder is reopened. The appeal is granted to 
this extent only.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for a chronic acquired psychiatric 
disability is reopened.  To this extent, the appeal is 
allowed.


REMAND

The Board believes that in order to give the Veteran every 
consideration, further development of the case is in order.  
The case is therefore returned to the RO by way of the 
Appeals Management Center (AMC) in Washington, D.C.  The 
Veteran will be notified should further action on his part be 
required.  

The case is REMANDED for the following:  

1.  The Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, to include 
psychological testing, should be 
accomplished.  The entire claims file 
should be reviewed by the examiner in 
conjunction with the examination and this 
fact should be noted in the examination 
report.  The examiner is asked to provide 
an opinion, with as much detailed 
rationale as possible, as to whether it 
is at least as likely as not (50 percent 
probability or higher) that any current 
psychiatric disorder is attributable to 
the Veteran's active service.  If the 
requested opinion cannot be provided 
without resort to speculation, this 
should be so stated.  If the requested 
opinion cannot be provided without resort 
to mere speculation, he or she should 
discuss why an opinion is not possible.

2.  Thereafter, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the Veteran 
unless otherwise notified by VA.  The purpose of this REMAND 
is to obtain additional development, and the Board does not 
intimate any opinion, either favorable or unfavorable, as to 
the merits of the case at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT E.O'BRIEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


